DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2019, 12/31/2020, 3/30/2021 are being considered by the examiner.
Status of claims
This office action is in response to “Claims filed on 6/18/2022”. Applicant’s amendments of claims 1, 10, 21 and 25, cancellation of claims 9,16-20,24 and addition of new claims 26 and 27 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-8,10-15, 21-23, 25-27 are pending wherein claims 1, 12 and 21 are independent. 
Allowable Subject Matter
Claims 1-8,10-15, 21-23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that this claim has been amended to include all allowable subject matter indicated previously in Claim 9. The prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein removing the glue layer and the work function layer from the upper trench exposes upper portions of the gate dielectric layer disposed in the upper trench, wherein the method further comprises: after removing the glue layer and the work function layer from the upper trench and before filling the gate trench, forming the glue layer for a second time in the gate trench and on the exposed upper portions of the gate dielectric layer.” as recited in claim 1 in combination with the remaining features.
The most relevant prior art reference, (US 10,043803 B2 to Chung et al. in Figs 4A-17, substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Chung does not disclose the formation of a glue layer for the second time as claimed limitation above.
Dependent claims 2-8, 10-11 are allowed based on virtue of their dependencies
With respect to claim 12, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “removing the second glue layer and the gate dielectric layer from the upper trench after removing the gate metal.” as recited in claim 12 in combination with the remaining features.
Dependent claims 13-15 are allowed based on virtue of their dependencies
The most relevant prior art reference, (US 10,043803 B2 to Chung et al. in Figs 4A-17, substantially teaches the limitations of the claim 12, with the exception of the limitations described in the preceding paragraph. Chung does not disclose the removal of the gate dielectric and the glue layer from the upper trench as claimed limitation
above.
With respect to claim 21, the primary reason for allowance is that this claim has been amended to include all allowable subject matter indicated previously in Claim 24. The prior art of record either singularly or in combination fails to teach or suggest the limitation “further comprising, after removing the gate metal layer, removing
the second glue layer and the gate dielectric layer from the upper trench” as recited in claim 21 in combination with the remaining features.
The most relevant prior art reference, (US 10,043803 B2 to Chung et al. in Figs 4A-17, substantially teaches the limitations of the claim 21, with the exception of the
limitations described in the preceding paragraph. Chung does not disclose the removal of the gate dielectric and the glue layer from the upper trench as claimed limitation
above.
Dependent claims 22, 23, 25-27 are allowed based on virtue of their dependencies
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811